In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                      No. 07-14-00121-CV


                           SULMA GONZALES, APPELLANT

                                              V.

             KELLER CROWLEY AND ASSET BUYERS INC., APPELLEES

                          On Appeal from the 46th District Court
                                  Wilbarger County, Texas
                Trial Court No. 26,874, Honorable Dan Mike Bird, Presiding

                                         May 14, 2014

                        ON ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Sulma Gonzales has filed an appeal in the above referenced matter. An affidavit

of indigence was filed by appellant on April 15, 2014. Appellees have filed a response

to the affidavit contesting Gonzales’ request to proceed without the payment of costs.

      Accordingly, we abate this appeal and remand the cause to the 46th District

Court of Wilbarger County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine the following:
      1. whether appellant desires to prosecute the appeal;

      2. whether appellant is indigent; and, if so,

      3. whether appellant is entitled to a free appellate record due to her
         indigency.

      The trial court shall cause the hearing to be transcribed.       So too shall it 1)

execute findings of fact and conclusions of law addressing the foregoing issues, 2)

cause to be developed a supplemental clerk’s record containing its findings of fact and

conclusions of law and all orders it may issue as a result of its hearing in this matter,

and 3) cause to be developed a reporter’s record transcribing the evidence and

arguments presented at the aforementioned hearing, if any. Additionally, the district

court shall then file the supplemental records and reporter’s records transcribing the

hearing with the clerk of this court on or before June 13, 2014. Should further time be

needed by the trial court to perform these tasks, then same must be requested before

June 13, 2014.

      It is so ordered.

                                                Per Curiam




                                            2